{¶ 32} I conclude as a matter of law that the facts established by the summary judgment evidence cannot support a finding that the county's mowing operation created a nuisance. In short, the county's conduct did not create an unreasonable risk of danger to ordinary traffic. Likewise, I conclude as a matter of law that the evidence falls far short of establishing reckless or wanton conduct on the part of the tractor driver. Since the question of whether immunity applies presents a question of law properly determined by the court prior to trial, I would affirm the judgment. See Conley v. Shearer (1992), 64 Ohio St.3d 284,292, 595 N.E.2d 862.